                                                              [RiCT OF HH
                          IN THE UNITED STATES DISTRICT COJp&!}j^
                                                               l tf
                                                                      r%
                                                                      I I       .           1

 2                         FOR THE DISTRICT OF NEW HAMPSHIRE *                          ^'
 3
                                                                                    m 1^ p &55
 4   Sensa Verogna, Plaintiff,                    )
 5          V.                                    )        Case#:
6    Twitter Inc.,   Defendant.                   )
 7

 8

9     PLAINTIFF'S REPLY TO DEFENDANT'S OBJECTION TO PLAINTIFF'S MOTION
10          TO DECLARE TWITTER A PUBLIC ACCOMMODATION UNDER LAW

11
12          1.       Defendants' Default is"an admission ofthe facts cited in Plaintiffs Complaint, See

13   Pitts ex rel. Pitts v. Seneca Sports, Inc., 321 P. Supp.2d 1353, 1357 (S.D. Ga. 2004); see also

14   Nishimatsu Constr. Co. v. Houston Nafl Bank, 515 F.2d 1200, 1204 (5th Cir. 1975), and is

15   sufficient to establish Defendants liability on Plaintiffs stated legal theories in his claims. Here,

16   the Plaintiff has established that Defendants are a Public Accommodation under law, through the

17   well pled facts in his Complaint.

18          2.       Plaintiff does not allege that Twitters' computer network might be a place of public

19   accommodation, but that Twitter operates in commerce and is a public accommodation under the

20   law, and that it offers services through its computer network, which is a public forum.

21          3.       Plaintiffs Motion to Declare Twitter a Public Accommodation under Law under ||
22   28 U.S. Code § 2201 should be treated as such, after reasonable notice or hearing under 28 U.S.

23   Code § 2202,as the motion is cognizable, necessary and not redundant,and is "specific" and within

24   the Federal or Local Rules. Plaintiff, through this particular Motion, is not asking for a remedial

25   order that would command any action by the parties, such as an order to pay damages. There is no

26   need for a command because the Plaintiff is seeking only a clarification of his legal position and

27   does not seek to resolve Plaintiffs injuries through this motion.

                                                 Page 1 of2
